Citation Nr: 0119301	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for bipolar 
disorder with depressive features currently evaluated as 10 
percent disabling. 

2.  Entitlement to service connection for coronary artery 
disease with status post coronary artery bypass grafting and 
angioplasty as secondary to service-connected bipolar 
disorder with depressive features. 

3.  Entitlement to a total rating for compensation purposes 
by reason of individual unemployability due to service 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

The Board notes that during the pendency of the veteran's 
appeal but after the claims folders were forwarded to the 
Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran contends that his service-connected bipolar 
disorder is more severely disabling than the current 10 
percent evaluation reflects as a result of suicidal ideation, 
depression, sleep impairment, memory loss and an inability to 
maintain employment.  He also contends that his coronary 
artery disease with status-post coronary artery bypass 
grafting and angioplasty is aggravated by the service-
connected bipolar disorder. 

In support of his contentions, the veteran submitted a report 
from his physician wherein it was indicated that the 
exacerbation of his heart disorder was directly related to 
his psychiatric disorder.  However, when examined by VA in 
December 1998, the VA examiner indicated that it was 
difficult for him to state whether there was clear evidence 
that the veteran's psychiatric illness was clearly 
exacerbating his atherosclerotic heart disease.  In light of 
these conflicting opinions, the Board is of the opinion that 
an additional VA examination is necessary in order to clarify 
the relationship, if any, between the veteran's 
cardiovascular disorder and his service-connected bipolar 
disorder with depressive features. 

With regards to his claim for TDIU, the veteran has also 
submitted several statements from his treating physicians 
indicating that he is unable to work, primarily because of 
his service-connected bipolar disorder.  While the veteran 
was examined by VA in December 1998 for his service-connected 
bipolar disorder, the examination report did not include an 
opinion as to the effect that the veteran's service-connected 
psychiatric disability had on the veteran's ability to work.  
Such an opinion is required before the Board can decide the 
issue of TDIU.  Friscia v. Brown, 7 Vet. App. 294 (1995).

As the veteran was last examined by VA for his service-
connected bipolar disorder in December 1998, the Board finds 
that a more recent VA examination would be helpful in order 
to determine the current severity of the service-connected 
bipolar disorder.  In this regard, the duty to assist 
includes ordering a current examination of the veteran.  See 
38 C.F.R. § 4.2 (1998); Littke v. Derwinski, 1 Vet. App. 90, 
93 (1995); Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
the issues on appeal.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims files.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records. 

3.  Then, the RO should arrange for the 
veteran to undergo an examination by a 
physician with appropriate expertise to 
determine the extent of any currently 
present bipolar disorder.  Any necessary 
tests or studies should be conducted.  
The examiner should indicate with respect 
to each of the psychiatric symptoms 
identified under the new schedular 
criteria for evaluating mental disorders 
whether such symptom is a symptom of the 
veteran's bipolar disorder with 
depressive features.

To the extent possible, the examiner 
should distinguish the manifestations of 
the veterans bipolar disorder from those 
of any other diagnosed disorder.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected disorders to 
include whether they are sufficient to 
render him unemployable.  The examiner 
should assign a GAF score consistent with 
DSM IV and explain what the assigned code 
represents.  The claims files, including 
a copy of this REMAND, must be available 
to and reviewed by the examiner.  The 
report is to reflect that a review of the 
claims files was made.  The examination 
report must be typed.

4.  The veteran should then undergo an 
examination by a physician with 
appropriate expertise to determine the 
etiology of the veterans coronary artery 
disease with  status-post coronary artery 
bypass grating and angioplasty.  Any 
necessary tests or studies should be 
conducted.  The claims file, including a 
copy of this REMAND, must be available to 
and reviewed by the examiner.  The 
examiner is requested to comment on 
whether any currently present coronary 
artery disease with status-post coronary 
artery bypass grating was caused or 
chronically worsened by the service-
connected bipolar disorder.  If the 
examiner determines that the coronary 
artery disease with status-post coronary 
artery bypass grating was aggravated by 
the service-connected bipolar disorder, 
he or she should identify the increase in 
disability due to the service-connected 
disability.  The report is to reflect 
that a review of the claims files was 
made.  The examination report must be 
typed.

5.  Thereafter, the RO should review the 
claims files and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of VCAA.  

6.  Then, the RO should readjudicate the 
issues on appeal.  In readjudicating the 
service connection issue on appeal, the 
RO should consider Allen v. Brown, 7 Vet. 
App. 439 (1995).  The RO should also 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration. 

7.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative, and 
they should be afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




